DETAILED ACTION
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in Sec. 101.

… a signal does not fall within one of the four statutory classes of Sec. 101.

… signal claims are ineligible for patent protection because they do not fall within any of the four
statutory classes of Sec. 101.


	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim is drawn to functional descriptive material recorded on a computer-readable storage medium.  The non-statutory subject matter such as a “signal” or “carrier wave".  Term “and the like” is open ended and does not exclude additional unrecited elements.

“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification defines/exemplifies a computer readable medium as a non-statutory signal, carrier waver, etc.) the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed non-transitory tangible computer readable storage media, while at the same time excluding the transitory intangible transitory media such as signals, carrier waves, etc.  Any amendment to the claim should be commensurate with its corresponding disclosure.

 

 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 

 
Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 2019/0087942).

With respect to claim 1, Ma et al. teach
determining a target administrative district corresponding to the object based on an image of the object by an object recognition system (para [0270]); 
determining a position of a recognition target object in the image of the object indicating the target administrative district by the object recognition system, the position of the recognition target object set before the step of determining the target administrative district; (para [0040], projecting a location of one or more regions of interest of the object based at least in part on the plurality of identifying features) and 
performing recognition of the recognition target object at the determined position by the object recognition system (para [0040], extract some or all of the content based at least in part on: the location of the one or more regions of interest, the plurality of identifying features, or both the location of the one or more regions of interest and the plurality of identifying features; and extracting, using the hardware processor, the some or all of the content from the digital image using the extraction model).  

1 With respect to claim 2, Ma et al. teach that the step of determining the target administrative 2district corresponding to the object based on the image of the object by the object recognition 3system, includes the steps of:  4performing recognition of a predefined administrative district display area (reference content) in the object;  5and 6determining the target administrative district based on a result of performing the 7recognition of the predefined administrative district display area in the object (para [0098]-[0100]).  


            Claim 6 is rejected as same reason as claim 1 above.
            Claim 7 is rejected as same reason as claim 1 above.
            Claim 8 is rejected as same reason as claim 2 above.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3, 4, 9 and 10 are rejected under 35 USC 103 as being unpatentable over Ma et al. (US 2019/0087942) in view of Martin (US 2017/0344857))

With respect to claim 3, Ma et al. teaches all the limitations of claim 1 as applied above from which claim 3 respectively depend.
      	Ma et al. do not teach expressly that the step of identifying an outer line of 2the object, wherein the object recognition system determines the target administrative district or the position of the recognition target object based on the identified outer line of the object.  
      	Martin teaches the step of identifying an outer line of 2the object (border of card), wherein the object recognition system determines the target administrative district or the position of the recognition target object based on the identified outer line of the object.   (Para [0007]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to identify an outer line of 2the object in the method of Ma et al.
      	The suggestion/motivation for doing so would have been that to get better object detection result.
Therefore, it would have been obvious to combine Martin with Ma et al.  to obtain the invention as specified in claim 3.

	With respect to claim 4, Martin teaches that  the step of identifying the outer line of the object (border of card) includes the steps of:  extracting line segments (edges) from the image of the object; generating merged (combination) line segments based on directionality of each of the extracted line 5segments; 6identifying candidate outer lines (shape candidate) with respect to the outer line of the object based on a line 7segment set including the generated merged line segments; and 8determining the candidate outer lines  as the outer line of the object based on whether or 9not the identified candidate outer lines correspond to an appearance attribute of the object (predefined shape) (para [0007]-[0008]).

            Claim 9 is rejected as same reason as claim 3 above.
            Claim 10 is rejected as same reason as claim 4 above.

 
Allowable Subject Matter
 
1.    Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663